181 F.2d 599
SEABOARD AIR LINE RAILROAD COMPANY, Appellantv.BROTHERHOOD OF RAILROAD TRAINMEN et al., Appellees.
No. 12778.
United States Court of Appeals,Fifth Circuit.
May 8, 1950.

Appeal form the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
Jos. F. Johnston, Birmingham, Ala., James B. McDonough, Jr., Norfolk, Va., for appellant.
J. Kirkman Jackson, Birmingham, Ala., Al. G. Rives, Birmingham, Ala., for appellee.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed on the authority of Slocum v. Delaware, Lackawanna & Western Railroad Company, 70 S.Ct. 577, and Order of Railway Conductors of America v. Southern Railway Company, 70 S.Ct. 585.